DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant argued on the Remark, pages 7-8 Cheng et al. does not disclose a base station transmits a message to the mobile station information identifying at least one non-primary cell ; and transmits data over a DL channel of the at least one non-primary cell.
Examiner does not agree because Cheng et al. disclose in col.2; lines 27-37; a MS determines that switching of forward link should occur from a serving cell A to a target cell B while having packet transmission with the serving cell A. The UE transmits an indication to switch the forward link to a controller BTS. The controller BTS switches the packet transmission from the serving cell A to the target cell B, and the UE in step 68, fig.5; col.7; lines 47-65; monitors to decode data frame from the serving BTS (a base station transmits a message to the mobile station information identifying at least one non-primary cell). The target cell B at col.2; lines 35-37; transmits the data packets to 
Therefore, examiner believes the teaching of Cheng et al. meets the claimed limitation argued above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-8 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by
Cheng et al. (US Pat.7,848,290).


transceiver; and a processor, wherein the wireless transceiver and the processor cause
the base station (see fig.1; col.1; lines 30-35; a base station transceiver (BTS) is well-
known in the art to include a transceiver and processor. The Base station Transceiver
(BTS) serves a Ms moving from cell A ( primary cell) to cell B ( non-primary cell) during a soft handoff to:
perform wireless communications with a primary cell associated with a base
station (see col.1; lines 30-42; prior to switching, cell A (primary cell) sends data frames
to the MS via forward shared channel);
transmit a message via a shared channel of the primary cell to the WTRU, wherein the
message includes information identifying a plurality of non-primary cells associated with
the base station (see col.2; lines 20-40; in response an indication transmitted from a MS to a controller BTS to switch from a serving cell A to a target cell B; and the MS monitors to decode data frame from the serving BTs as shown in fig.5, step 68; col.7; lines 58-65; the BTS or controller switches the transmission of data packets from the serving cell A to the second target cell B); and transmit to the WTRU data over a downlink channel of at least one of the identified plurality of non- primary cells associated with the base station identified by the message ( see col.2; lines 35-38; the target cell B transmit data packet to the MS via the target cell B. It is noted in col.2; lines 56-58; the data packets may be transmitted from the cells to the MS on a forward shared channel).

In claims 4,8 Cheng et al. discloses wherein the received message further includes


In claims 2,6 Cheng et al. discloses wherein the message is transmitted over a shared
downlink channel via the primary cell (see col.2; lines 56-58; the data packets may be
transmitted from the cells to the MS on a forward shared channel), and wherein the
information identifying the at least one non-primary cells is control information (see
col.3; lines 1-8; the BTS determines an indicator to switch the cell which may include
Walsh code cover of the target cell B).

In claims 3, 7 Cheng et al. discloses the shared downlink channel is one of a plurality of
shared downlink channels of the primary cell (col.1; lines 38-43; prior to switching, cell A
sends data frames to the MS via a Forward shared channel). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413